Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Response to Amendments 
Applicant’s amendment filed on January 27, 2022 has been entered. 
In view of the amendment to the claim(s), the amendment of claim(s) 1, 11, and 15 have been acknowledged and entered.  
In view of the amendment to claim(s) 1, 11, and 15, the objection to claim(s) 1-20 is withdrawn.
In view of the amendment to claim(s) 11, and 15, the rejection of claims 11-13 and 15-16 under 35 U.S.C. §103 is withdrawn.

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §103, see pages 7-8 of the Response to Non-Final Office Action dated October 25, 2021, which was received on January 25, 2022 (hereinafter Response and Office Action, respectively), have been fully considered and are persuasive. As such, the rejections of claims 11-13 and 15-16 under 35 U.S.C. §103 are withdrawn.
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.	

Reasons for Allowance
Claims 1-20  allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record Tyagi (U.S. Pat. App. Pub. No. 2017/0301341, hereinafter Tyagi) teaches extracting, by the computer, posterior probabilities for each of the one or more features of extracted from the audio frames according to the one or more models (“For a frame of the one or more frames, the keyword recognizer unit 210 may utilize the first model to determine the first likelihood {posterior probability} for the frame [and] the first likelihood corresponds to a probability that the one or more features {for each of the one or more features} associated with the frame are generated based on a state in the first model{according to the one or more models}.”; Tyagi, ¶¶ [0044]); receiving, by the computer, from a client computer a keyword indicator for a keyword to query in the audio signals (“the application server 106 may receive an input pertaining to one or more keywords that are to be recognized in the speech signal.”; Tyagi, ¶¶ [0034]), the keyword comprising one or more words (“A ‘keyword’ refers to a word in the speech signal that may be of importance to a user.”; Tyagi, ¶¶ [0018]); …calculating, by the computer, for each audio frame containing the keyword, a first similarity score and a second similarity score (“For each of the one or more frames, the application server 106 may determine a first likelihood, [and] a second likelihood… using the first model, [and] the second model,... respectively.”; Tyagi, ¶¶ [0036]), the first similarity score and the second similarity score of an audio frame calculated using a model selected for the respective frame based on the posterior probability of the audio frame (“the first likelihood is determined for each of the one or more keywords using respective first models” and “the second likelihood is determined for each of the one or more keywords using respective second models”; Tyagi, ¶¶ [0058], [0060]); storing, by the computer, into a queue, a subset of audio frames having a second similarity score comparatively higher than a corresponding first similarity score, the subset containing a review-threshold amount of audio frames (“After the determination of the first likelihood and the second likelihood, the keyword recognition unit 210 may be configured to determine maxima among the first likelihood and the second likelihood. Further, the keyword recognition unit 210 may be configured to Tyagi, ¶¶ [0061]); and generating, by the computer, a list of audio segments of the audio signals matching the keyword, the list of audio segments containing at least one of the audio frames in the subset (“After, the determination of the first score and the second score for each of the one or more frames, the keyword recognition unit 210 performs a back trace operation in the first model for each of the one or more keywords... to determine whether the keywords are present in the speech signal.”; Tyagi, ¶¶ [0084]). However, Tyagi does not specifically teach generating, by a computer, a plurality of audio frames from a plurality of audio signals; clustering, by the computer, one or more features of each audio frame according to a modeling algorithm, thereby generating one or more models for each frame; [and] receiving, by the computer, from the client computer a named entity indicator for a named entity to be redacted from the query, wherein the computer nullifies the posterior probability of each frame containing the named entity. 
Sun (U.S. Pat. No. 9,600,231, hereinafter Sun) does teach a computer-implemented method comprising (“The device or devices performing the ASR process 250 may include an acoustic front end (AFE) 256”; Sun, ¶¶ Col. 5, lines 17-19): generating, by a computer, a plurality of audio frames from a plurality of audio signals (“The AFE may reduce noise in the audio data and divide the digitized audio data into frames”; Sun, ¶¶ Col. 5, lines 25-31); clustering, by the computer, one or more features of each audio frame according to a modeling algorithm (for each of the frames “the AFE determines a number of values, called features, representing the qualities of the audio data, along with a set of those values, called a feature vector, representing the features/qualities of the audio data within the frame.”; Sun, ¶¶ Col. 5, lines 25-31), thereby generating one or more models for each frame (the system may “train an SVM classifier model on the subset of feature dimensions”; Sun, ¶¶ Col. 3, lines 31-35). 
However, none of the prior art references of record, either alone or in combination, teaches, suggests, or makes obvious the combination of limitations as recited in the independent claims.

	Regarding claims 2-10, dependent claims 2-10 are allowable at least in light of their dependency from an allowable base claim.
Regarding claim 11, the closest prior art of record Non-Patent Literature to Zhang (Y. Zhang and J. R. Glass. “Unsupervised Spoken Keyword Spotting via Segmental DTW on Gaussian Posteriorgrams.” Proceedings of the 2009 IEEE Workshop on Automatic Speech Recognition & Understanding (ASRU 2009) IEEE, 2009. 398–403, hereinafter Zhang) teaches A computer-implemented method comprising (“completely unsupervised learning framework”; Zhang, pg. 398, Col. 2, para. 5) : segmenting, by a computer, a first audio signal into a first set of one or more audio segments, and a second audio signal into a second set of one or more audio segments (The system included a “462 speaker training set of 3,696 utterances and the common 118 speaker test set of 944 utterances,” thus, including a first audio signal and a second audio signal. “The total size of the vocabulary was 5,851 words. Each utterance was segmented into a series of 25 ms frames {the first and second sets of one or more audio segments} with a 10 ms window shifting (i.e., centi-second analysis); each frame was represented by 13 Mel-Frequency Cepstral Coefficients (MFCCs).”; Zhang, pg. 401, col. 1, para 5.); generating, by the computer, sets of one or more paths for each audio segment in the first set of audio segments, and sets of one or more paths for each audio segment in the second set of audio segments (“As we keep moving the start coordinate, for each keyword, we will have {generate, by a computer} a total of [n−1/R] warping paths, each of which represents a warping between the entire keyword sample {sets of one or more paths for each audio segment in the first set of audio segments} and a portion of the test utterance {sets of one or more paths for each audio segment in the second set of audio segments},”; Zhang, pg. 400, col. 2, para 6.). However, Zhang fails to expressly recite calculating, 
Non-Patent Literature to Zhang (Y. Zhang and J. R. Glass, “An inner-product lower-bound estimate for dynamic time warping,” 2011 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2011, pp. 5660-5663, hereinafter Zhang2) teaches calculating, by the computer, based on lower-bound dynamic time-warping algorithm, a similarity score for each path of each audio segment of the first set of audio segments, and for each path of each audio segment of the second set of audio segments (“Given two posteriorgram sequences, Q, and S, we can determine a lower-bound {calculating, by a computer, based on lower-bound dynamic time warping algorithm…} of their actual DTW score {a similarity score}” where “all possible warping paths, φ, [can be] considered between Q and S. {for each path of each audio segment of the first set of audio segments, and for each path of each audio segment of the second set of audio segments}”; Zhang2, pg. 5661, Col. 1, paras. 4 and 5); and identifying, by the computer, at least one similar acoustic region between the first set of segments and the second set of audio segments (The system determines the “lower-bound DTW score {similarity score} between two posteriorgrams, Q and S {between the first set of segments and the second set of segments}” and determine “the overall best alignment score, DTW(Q, S) {identifying at least one similar acoustic region}”; Zhang2, pg. 5661, Col. 1, paras. 3 and 4), based upon comparing the similarity scores of each path of each segment of the first set of audio segments against the similarity scores of each path of each segment of the second set of audio segments (The system determines “overall best alignment score, DTW {comparison of similarity scores}” between “two Zhang2, pg. 5661, Col. 1, para. 3).
However, none of the prior art references of record, either alone or in combination, teaches, suggests, or makes obvious the combination of limitations as recited in the independent claims.
More specifically, the limitation of “at least one audio signal including a named entity associated with a named entity indicator…wherein the computer nullifies the similarity score of each path containing the named entity according to the named entity indicator” as incorporated with the remaining elements of the claim, is not taught by the prior art of record.
Regarding claims 12-20, dependent claims 12-20 are allowable at least in light of their dependency from an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kramme et al. (U.S. Pat. No. 10,872,339) discloses systems and methods for reducing false positives in fraud alert based on machine learning and customer feedback.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657